Citation Nr: 1828495	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) greater than 70 percent from October 17, 2014 to January 6, 2015, and greater than 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2015 and a July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this case was last before the Board in August 2017, it was remanded to schedule a Board hearing.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that the Veteran contested the 50 percent rating to his PTSD claim in his Notice of Disagreement, stating that he was never given a 70 percent rating until he received the reduction notice.  However, the Board notes that the Veteran's case does not involve a rating "reduction."  The rating decision of January 2015 applied a staged rating in deciding the Veteran's November 2014 claim for an increased rating for PTSD.  Specifically, the RO determined that the Veteran's service-connected PTSD met the criteria for 70 percent disability rating from October 17, 2014 to January 5, 2015, but from January 6, 2015 met the criteria only for a 50 percent rating.

In O'Connell v. Nicholson, 21 Vet. App. 89 (2007), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.105 does not apply when the Board assigns a higher rating for one period of time and a lower rating for a later period of time.  Thus, properly understood, the RO's action was a staged rating and not a rating reduction.  A staged rating, such as the one applied by the RO in this case, is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, there is no rating reduction claim to be addressed here and the increased staged rating claim for the service-connected PTSD is being remanded for additional development as detailed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case for the issue on appeal, as it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

During the January 2018 Board hearing, the Veteran and his spouse testified that his PTSD symptoms are worse now than they were the year before.  Among his symptoms, the Veteran listed difficulty sleeping, problems with memory, antisocial and inappropriate social behavior, flattened affect, anxiety, and depression.  The Veteran's last VA examination was in 2015.  A new VA examination is necessary to assess the Veteran's current level of disability.  

Furthermore, it was noted that the Veteran's private psychologist provided the 2014 PTSD Disability Benefits Questionnaire (DBQ), but there are no treatment records in the claims file from the private psychologist after December 7, 2008.  Although it was stated during the hearing that the private psychologist has passed away, an effort should be made to obtain the Veteran's treatment records from the current custodian of records, if they have not already been destroyed.  Any and all private and VA mental health treatment records must be obtained and associated with the claims file.

As for the TDIU claim, any change in the increased rating claim for PTSD for the period on appeal would have a significant impact on the TDIU claim.  Therefore, it must also be remanded, as the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran, including records from Dr. M. C.'s custodian of records at Affiliates in Psychology.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.

2.  After completing the above, schedule the Veteran for a VA psychiatric examination with an appropriately qualified examiner to determine the current nature and extent of all impairments due to the service-connected PTSD.  Provide the Veteran's claims file, including a copy of this Remand, to the examiner for review.  Any indicated studies should be performed.  The examiner should provide the following:

Provide all information required for rating purposes regarding the Veteran's current impairment levels and provide an opinion as to whether  the Veteran's current impairment levels have worsened, improved, or stayed the same and for how long.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

Provide an opinion as to whether the effect that the PTSD has on the Veteran's employability.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



